Exhibit 10.39

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of the 16th day of January, 2018, by and between Live Ventures
Incorporated (formerly known as LiveDeal, Inc.), a Nevada corporation (the
“Company”), and Jon Isaac (“Executive”).

 

WHEREAS, the Company and Executive have entered into an employment agreement,
effective as of January 1, 2013 (the “Employment Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement in
the manner reflected herein.

 

In consideration of the mutual promises, covenants and agreements herein
contained, intending to be legally bound, the parties agree as follows:

 

1.       Section 2 of the Employment Agreement hereby is amended so that the
Term is deemed to continue until December 31, 2020, or upon the date of
termination of employment pursuant to Section 6 of the Employment Agreement;
provided, however, that the Term may be extended as mutually agreed to by the
parties.

 

2.       Section 4 of the Employment Agreement hereby is amended by deleting
such section in its entirety and by substituting in lieu thereof the following:

 

Business Expenses. During the Term, the Company will reimburse Executive for all
reasonable business expenses incurred by him in connection with his employment
and the performance of his duties as provided hereunder, upon submission by the
Executive of receipts and other documentation in conformance with the Company’s
normal procedures for executives of Executive’s position and status, including a
reasonable housing expense not to exceed $7,000 per month.

 

3.       This amendment is deemed to be effective as of January 1, 2016.

 

4.       Except as specifically amended hereby, the Employment Agreement shall
remain in full force and effect.

 

5.       This Amendment may be executed in counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

 

[Signature Page Follows]

 

 

 

 



 1 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

LIVE VENTURES INCORPORATED, a Nevada corporation

  EXECUTIVE                        

By:





/s/ Virland A. Johnson  



/s/ Jon Isaac   Name: Virland A. Johnson   Jon Isaac   Title: Chief Financial
Officer    

 

 

 

 

 

 

 

 

 

 2 

